Citation Nr: 0828931	
Decision Date: 08/26/08    Archive Date: 09/02/08

DOCKET NO.  06-26 885	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
bilateral pes planus.

2.  Entitlement to service connection for Meniere's disease, 
to include as secondary to service-connected disability.

3.  Entitlement to service connection for arthritis of the 
feet.

4.  Entitlement to service connection for a low back 
disability, to include arthritis and claimed as secondary to 
pes planus.


REPRESENTATION

Appellant represented by:	Richard J. Mahlin, Attorney at 
Law




ATTORNEY FOR THE BOARD

P. Sorisio, Associate Counsel


INTRODUCTION

The veteran had active service from March 1953 to March 1957 
and from June 1957 to June 1973 with a period of service in 
the Air Force Reserves.    

These matters come before the Board of Veterans' Appeals (BVA 
or Board) from March 2006 and June 2007 rating decisions of 
the Department of Veterans Affairs (VA), Regional Office (RO) 
in Lincoln, Nebraska.


The issue of entitlement to service connection for a low back 
disability, to include arthritis and as secondary to pes 
planus is addressed in the REMAND portion of the decision 
below and is REMANDED to the agency of original jurisdiction 
(AOJ) via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1.  In an unappealed February 1974 rating decision (veteran 
was notified on February 19, 1974), the RO denied the 
veteran's original claim of entitlement to service connection 
for flat feet (pes planus) on the bases of no incurrence or 
aggravation by service.

2.  Evidence submitted subsequent to the February 1974 rating 
decision is not cumulative or redundant, relates to an 
unestablished fact necessary to substantiate the claim, and 
raises a reasonable possibility of substantiating the claim.

3.  The veteran's pre-existing bilateral pes planus is 
presumed to have been aggravated during his active service.


4.  The veteran was exposed to acoustic trauma in service and 
also had complaints of dizziness and vertigo in service, and 
competent medical evidence of record relates his Meniere's 
disease, of the left ear, to acoustic trauma.

5.  The competent clinical evidence of record fails to 
demonstrate current Meniere's disease of the right ear. 

6.  The competent clinical evidence of record fails to 
demonstrate a current disability of arthritis of the feet.


CONCLUSIONS OF LAW

1.  The RO's February 1974 rating decision is final as to the 
claim of service connection for bilateral pes planus.  38 
U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2007).

2.  New and material evidence has been presented to reopen 
the claim of entitlement to service connection for bilateral 
pes planus.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 
3.156(a) (2007).  

3.  Bilateral pes planus was aggravated during service.  38 
U.S.C.A. §§ 1110, 1131, 1153, 5107 (West 2002); 38 C.F.R. § 
3.102, 3.303, 3.304, 3.306 (2007).

4.  Meniere's disease of the left ear was incurred in active 
service.  38 U.S.C.A. §§ 1110, 1131, 1154, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.303 (2007).

5.  Meniere's disease of the right ear was not incurred in or 
aggravated by active service, and is not proximately due to, 
or aggravated by, a service-connected disability.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.159, 3.303, 3.310 (2007).

6.  Arthritis of the feet was not incurred in, or aggravated 
by, active service and may not be presumed to be so incurred 
or aggravated.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 1137, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3,159, 3.303, 3.307, 
3.309 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2007).  

Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2007); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; and (3) that the claimant is 
expected to provide.  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

In March 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The Court in Dingess/Hartman held that the 
VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service 
connection" claim.  As previously defined by the courts, 
those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Upon 
receipt of an application for "service connection," 
therefore, VA is required to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  In Kent v. 
Nicholson, 20 Vet. App. 1 (2006), the Court issued a decision 
that established new requirements with respect to the content 
of the VCAA notice for reopening claims.  According to the 
Court, in the context of a claim to reopen, the Secretary 
must look at the bases for the denial in the prior decision 
and to respond by providing the appellant with a notice 
letter that describes what evidence would be necessary to 
substantiate that element or elements required to establish 
service connection that were found insufficient in the 
previous denial.

As the decision herein reopens the claim for service 
connection for bilateral pes planus, and awards service 
connection for such, further discussion with regard to VA's 
duties to notify and assist relative to the bilateral pes 
planus claim would serve no useful purpose.  A remand is 
inappropriate where there is no possibility of any benefit 
flowing to the veteran.  Soyini v. Derwinski, 1 Vet. App. 540 
(1991).  The determination to reopen the claim for service 
connection constitutes a full grant of that portion of the 
claim.  Hence, there is also no reason to belabor the impact 
of Kent v. Nicholson, 20 Vet. App. 1 (2006), on this matter, 
as any error in notice timing and content is harmless.  
Again, with regard to the underlying claim of service 
connection for a bilateral pes planus, the Board is granting 
in full the benefit sought on appeal.  Accordingly, assuming, 
without deciding, that any error was committed with respect 
to either the duty to notify or the duty to assist, such 
error was harmless and will not be discussed further.  

Regarding the issues of service connection for Meniere's 
disease, to include as secondary to service-connected 
disability, and service connection for arthritis of the feet, 
the Board notes that VA issued VCAA notice letters February 
2006, December 2006, September 2007, and November 2007.  
These letters informed him of what evidence was required to 
substantiate each claim and of his and VA's respective duties 
for obtaining evidence.  Additionally, a March 2006 letter 
(as well as September 2007 and November 2007 letters) 
informed the veteran as to the law pertaining to the 
assignment of a disability rating and effective date as the 
Court required in Dingess/Hartman.

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court 
held that compliance with 38 U.S.C.A. § 5103 required that 
VCAA notice be provided prior to an initial unfavorable 
agency of original jurisdiction decision.  Because the VCAA 
notice in this case was not completed prior to the initial 
AOJ adjudication denying the claims, the timing of the notice 
does not comply with the express requirements of the law as 
found by the Court in Pelegrini.  Here, the Board finds that 
any defect with respect to the timing of the VCAA notice was 
harmless error.  Although the notice was provided to the 
appellant after the initial adjudication, the claims were 
readjudicated thereafter, and the appellant has not been 
prejudiced thereby.  The content of the notice fully complied 
with the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b), and Dingess/Hartman.  After the notice was 
provided, the case was readjudicated and either a Statement 
of the Case (SOC) or Supplemental Statement of the Case was 
provided to the veteran for each issue.  Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (noting that a VCAA 
timing defect may be cured by the issuance of fully compliant 
notification followed by a re-adjudication of the claim).  
The veteran has been provided with every opportunity to 
submit evidence and argument in support of his claims, and to 
respond to VA notices.  Therefore, not withstanding 
Pelegrini, to decide the appeal would not be prejudicial to 
him.

Duty to assist

With regard to the duty to assist, the claims file contains 
the veteran's service treatment records and reports of post-
service private and VA treatment and examination.  
Additionally, the claims file contains the veteran's 
statements in support of his claims.  In this regard, a 
statement by the veteran, dated in November 2007, indicated 
that he "furnished the VA with all evidence" that he was 
aware of.  The Board has carefully reviewed his other 
statements and concludes that there has been no 
identification of further available evidence not already of 
record.  The Board has also perused the medical records for 
references to additional treatment reports not of record, but 
has found nothing to suggest that there is any outstanding 
evidence with respect to the veteran's claims.  The Board 
notes that there is sufficient competent medical evidence is 
of record to make a decision on these claims.  See McLendon 
v. Nicholson, 20 Vet. App. 79 (2006).  The Board finds that a 
VA examination and opinion regarding arthritis of the feet 
are not necessary because the record does not reflect a 
current disability or complaints or findings of arthritis in 
service.

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to his claims.  Essentially, all available evidence 
that could substantiate the claims has been obtained.

Legal criteria and analysis

The Board has reviewed all of the evidence in the veteran's 
claims file, with an emphasis on the evidence relevant to 
this appeal.  Although the Board has an obligation to provide 
reasons and bases supporting this decision, there is no need 
to discuss, in detail, the extensive evidence of record.  
Indeed, the Federal Circuit has held that the Board must 
review the entire record, but does not have to discuss each 
piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 
(Fed. Cir. 2000).  Therefore, the Board will summarize the 
relevant evidence where appropriate, and the Board's analysis 
below will focus specifically on what the evidence shows, or 
fails to show, as to each claim.

1.  New and material- bilateral pes planus
Law

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty in active service or for aggravation of a 
pre-existing injury suffered or disease contracted in the 
line of duty in active service.  38 U.S.C.A. §§ 1110, 1131 
(West 2002).  Regulations also provide that service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2007).

A pre-existing injury or disease will be considered to have 
been aggravated by active military service, where there is an 
increase in disability during such service, unless there is a 
specific finding that the increase in disability is due to 
the natural progress of the disease.  Aggravation may not be 
conceded, however, where the disability underwent no increase 
in severity during service.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306.

In general, rating decisions that are not timely appealed are 
final.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 
20.1103 (2007).  

If new and material evidence is presented or secured with 
respect to a claim that has been finally disallowed, the 
claim shall be reopened and reviewed.  See 38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156 (2007).  In a rating action 
dated in February 1974, the RO denied service connection for 
bilateral flat feet (pes planus).  In the SOC issued in 
August 2006, the RO noted that a claim for service connection 
for bilateral pes planus had been previously denied, but it 
determined that the additional evidence did not constitute 
new and material evidence.  Even though the August 2006 SOC 
stated that the claim was not reopened, the RO appears to 
have addressed the issue on the merits as it weighed the 
probative value of the medical evidence of record.  Also, 
even if it could be determined that the RO did not address 
the merits, the Board finds no prejudice to the veteran as 
the decision herein reopens the veteran's claim and grants 
the full benefit sought on appeal (service connection for 
bilateral pes planus).  See Bernard v. Brown, 4 Vet. App. 
384, 394 (1993) (noting that where the Board addresses a 
question that has not been addressed by the agency of 
original jurisdiction, the Board must consider whether the 
veteran has been prejudiced thereby).

Nevertheless, the question of whether new and material 
evidence has been received to reopen each claim must be 
addressed in the first instance by the Board because the 
issue goes to the Board's jurisdiction to reach the 
underlying claim and adjudicate it on a de novo basis.  See 
Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); see also 
Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996), aff'g 
8 Vet. App. 1 (1995).  If the Board finds that no such 
evidence has been offered, this is where the Board's analysis 
must end; hence, what the RO may have determined in this 
regard is irrelevant.  Jackson, 265 F.3d at 1369; Barnett, 83 
F.3d at 1383.  The Board has characterized the claim 
accordingly.  

It should be pointed out that VA promulgated amended 
regulations implementing the VCAA.  See 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a)).  There was a new provision, 38 
C.F.R. § 3.156(a), which redefines the definition of "new and 
material evidence."  This provision is applicable only for 
claims filed on or after August 29, 2001.  The appellant's 
petition to reopen the claim for entitlement to service 
connection was received in 2006.  As such, the amended 
provision is for application in this case and is set forth 
below.  

"New" evidence is defined as evidence not previously 
submitted to agency decision-makers.  "Material" evidence 
means existing evidence that, by itself or when considered 
with previous evidence of record, relates to an unestablished 
fact necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a).

When determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510 (1992).  However, lay 
assertions of medical causation cannot serve as the predicate 
to reopen a claim under 38 U.S.C.A. § 5108.  See Moray v. 
Brown, 5 Vet. App. 211, 214 (1993).

In order for evidence to be sufficient to reopen a previously 
disallowed claim, it must be both new and material.  If the 
evidence is new, but not material, the inquiry ends and the 
claim cannot be reopened.  See Smith v. West, 12 Vet. App. 
312, 314 (1999).  If it is determined that new and material 
evidence has been submitted, the claim must be reopened.  The 
VA may then proceed to evaluate the merits of the claim on 
the basis of all evidence of record, but only after ensuring 
that the duty to assist the veteran in developing the facts 
necessary for his claim has been satisfied.  See Elkins v. 
West, 12 Vet. App. 209 (1999), but see 38 U.S.C.A. § 5103A 
(West 2002) (eliminating the concept of a well-grounded 
claim).

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) recently held that the term "factual 
basis" is defined as the veteran's underlying disease or 
injury, rather than as symptoms of that disease or injury.  
Boggs v. Peake, 520 F.3d 1330, 1334-35 (Fed. Cir. 2008).  
Claims based on distinctly diagnosed diseases or injuries 
must be considered as separate and distinct claims.  Id. at 
1335.

Analysis

Historically, a February 1974 rating decision denied the 
veteran's claim seeking service connection for a bilateral 
pes planus based on a finding of no incurrence or aggravation 
by service.  Notice of the February 1974 determination was 
provided to appellant by a letter dated February 19, 1974.  
The appellant did not perfect an appeal of this decision, and 
it became final.  38 U.S.C.A. § 7105.  The Board notes that 
the claim denied in February 1974 and the current claim to 
reopen are based on the same factual basis as they are both 
claims involving the diagnosed disability of bilateral pes 
planus.  See Boggs, 520 F.3d at 1334-35.

The evidence of record at the time of the previous final 
denial, in February 1974, included the veteran's service 
treatment records.  The veteran's March 1953 clinical 
entrance examination noted that the veteran's feet were 
abnormal and noted third degree pes planus, bilateral.  A 
June 1953 service treatment record noted that the veteran 
complained of sore feet.  This record does not indicate that 
a diagnosis was provided at that time.  Upon the veteran's 
first separation from service, he reported no foot trouble on 
a February 1957 report of medical history.  A report of 
medical examination, dated in 1957, clinically evaluated the 
veteran's feet as normal.  Upon entrance examination to his 
second period of active service, the veteran's feet were 
evaluated as normal in December 1957.  An October 1967 
periodic examination also evaluated the veteran's feet as 
normal.  The report of the veteran's separation examination, 
dated in February 1973, reveals his feet to be clinically 
evaluated as normal.  A February 1973 report of medical 
history does not indicate complaints of foot trouble.  A few 
months after the veteran was discharge from service, he filed 
a VA compensation claim for hay fever and an eye disorder.  
The report of a VA examination for these two disorders, 
conducted in November 1973, indicates that the veteran's feet 
started hurting him while he was a city mail carrier for the 
Post Office Department.  Therefore, the veteran was afforded 
an orthopedic consultation.  The report of this VA orthopedic 
consultation, dated in December 1973, reveals that the 
veteran had "rather marked pes planus deformities 
particularly moreso on the left with pronation of the 
forefoot."  The VA orthopedic report reflects that the VA 
examiner stated that the veteran also had "rather noticeable 
bilateral heel valgus present."  The orthopedic consultation 
report reflected no callous formation or other abnormal 
pressure areas on his feet.  X-rays of both feet were 
considered within normal limits.  It was further noted that 
weight bearing films did not indicate a total collapse of the 
veteran's arch.  The impression was pes planus with bilateral 
heel valgus deformities as well as pronation of the forefeet.  

The evidence added to the record subsequent to the last final 
denial, in February 1974, includes private treatment records 
from Z.M., M.D., and S.A.L., M.D.  A letter from Dr. Z.M., 
dated in December 2005, noted that the veteran presented with 
questions to include were his flat feet a result of his 
military service and were his flat feet aggravated by 
military service.  In response, Dr. Z.M. stated that, based 
on information provided by the veteran, a flat feet disorder 
was noted on his military examination.  The private physician 
also thought it was likely that the veteran had flat feet 
before entering the military and that such were aggravated by 
his military service, based on the veteran's description of 
having worked on a concrete floor in the Air Force for 20 
years.  In a letter from Dr. S.A.L., dated in January 2006, 
the private physician, after performing an examination of the 
veteran, stated that the veteran has bilateral pes planus 
which was not caused by military service, but was aggravated 
by military service.  The physician also stated, however, 
that he believed the veteran had third degree pes planus and 
that, on looking at his entrance examination, the degree of 
pes planus is essentially unchanged.  

The RO denied the veteran's claim in February 1974 because it 
found that the veteran's bilateral pes planus was not 
aggravated by service.  The Board finds that since the 
February 1974 rating decision, the veteran has submitted new 
and material evidence in order to reopen his claim.  In 
particular, the aforementioned private medical records 
received by the AOJ provide clinical opinions that the 
veteran's pes planus was aggravated by service.  The Board 
finds this evidence is not cumulative and redundant because 
it had not been submitted before to agency decision-makers.  
Thus, it is new.

As the above private medical records provide medical evidence 
that the veteran's bilateral pes planus was aggravated by 
service, they relate to an unestablished fact necessary to 
substantiate the claim, which is aggravation by service of a 
pre-existing disability.  The Board notes that the 
credibility of the newly submitted evidence is presumed in 
determining whether or not to reopen a claim.  Justus v. 
Principi, 3 Vet. App. 510 (1992).  Thus, it raises a 
reasonable possibility of substantiating the claim.  See 
38 C.F.R. § 3.156(a) (2007).  Accordingly, the additional 
evidence is also material.  As new and material evidence has 
been received, the claim for service connection for a 
bilateral pes planus is reopened, and must be considered in 
light of all the evidence, both old and new.

De novo analysis of reopened pes planus claim

The regulations provide expressly that the term "noted" 
denotes "[o]nly such conditions as are recorded in 
examination reports," and that "[h]istory of preservice 
existence of conditions recorded at the time of examination 
does not constitute a notation of such conditions."  38 
C.F.R. § 3.304(b).  In this regard, the Board notes that as 
third degree bilateral pes planus was noted on the report of 
the veteran's March 1953 enlistment examination, the 
presumption of soundness does not attach as to this 
disability.  Because the veteran was shown to have bilateral 
pes planus prior to service, the next question for 
consideration is whether the pre-existing condition was 
aggravated in service.

As previously noted, a pre-existing injury or disease will be 
considered to have been aggravated during service, where 
there is an increase in disability during such service, 
unless there is a specific finding that the increase in 
disability is due to the natural progress of the disease. 38 
U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  Clear and 
unmistakable evidence is required to rebut the presumption of 
aggravation where the preservice disability underwent an 
increase in severity during service.  38 C.F.R. § 3.306(b).  
Further, aggravation may not be conceded, where the 
disability underwent no increase in severity during service.  
38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 3.306 (2007).

The Court has recognized that temporary flare-ups of a pre-
existing disorder during service, without evidence of a 
worsening of the underlying condition, do not constitute 
aggravation.  Hunt v. Derwinski, 1 Vet. App. 292, 296-97 
(1991). Evidence of the veteran being asymptomatic on entry 
into service, with an exacerbation of symptoms during 
service, does not constitute evidence of aggravation.  Green 
v. Derwinski, 1 Vet. App. 320 (1991).  Additionally, when 
there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant. 38 
U.S.C.A. § 5107(b).

In this case, the record shows that the veteran's bilateral 
pes planus was aggravated by his military service.  Again, 
the veteran's March 1953 enlistment examination noted 
bilateral pes planus, third degree.  The veteran's service 
treatment records indicate that he was seen in June 1953 with 
complaints of sore feet.  Despite the report of the veteran's 
February 1973 separation examination noting normal feet upon 
examination, the Board notes that a VA orthopedic 
examination, less than six months after the veteran's 
discharge from service, indicates that his bilateral pes 
planus now included bilateral heel valgus deformities as well 
as pronation of the forefeet.  As this clinical record 
indicates additional disability within 1 year of discharge 
from service, the Board finds such competent clinical 
evidence supports a finding that the veteran's bilateral pes 
planus was aggravated by service.  The Board also notes that 
letter from Dr. S.A.L., dated in January 2006, wherein the 
physician opined that the veteran's pes planus was aggravated 
by service.  Even though the letter from Dr. S.A.L. did not 
indicate that the VA claims file was reviewed, the reported 
history in this letter appears consistent with the evidence 
of record.  38 C.F.R. §§ 4.1 and 4.2 (2007).  Further, the 
private physician performed a physical examination of the 
veteran, which increases its probative value.

In light of the foregoing evidence that the veteran's 
disability permanently increased during service, the Board 
finds that a presumption of aggravation attaches with respect 
to the veteran's bilateral pes planus.  38 C.F.R. § 3.306(b); 
see also Jensen v. Brown, 4 Vet. App. 304, 306-307 (1993), 
citing Hunt v. Derwinski, 1 Vet. App. 292 (1991).  Once it is 
shown that the pre-existing disability underwent an increase 
in severity during service, the presumption of aggravation 
arises and the burden shifts to the Secretary to show by 
clear and unmistakable evidence that the increase in 
disability is due to the natural progress of the disease.  38 
U.S.C.A. § 1153; 38 C.F.R. § 3.306; see Laposky v. Brown, 4 
Vet. App. 331 (1993); Akins v. Derwinski, 1 Vet. App. 228 
(1991); see also VAOPGCPREC 3-2003.  Clear and unmistakable 
evidence is a formidable evidentiary burden, requiring that 
the no aggravation result be "undebatable."  Cotant v. West, 
17 Vet. App. 116, 131 (2003).

After considering all of the evidence of record, the Board 
finds that the presumption of aggravation has not been 
rebutted.  As noted above, the veteran's service treatment 
records indicate a complaint of sore feet in June 1953.  
Also, multiple clinical examinations from service, dated in 
February 1957, December 1957, October 1967 and February 1973, 
reveal a normal physical examination of the feet.  On the 
other hand, the Board notes the report of the December 1973 
VA orthopedic examination shows additional pes planus 
disability as well as medical opinions from the private 
physicians, each concluding that the veteran's pes planus was 
aggravated by service.

Given this conflicting evidence, the Board is unable to 
conclude that the no aggravation result is "undebatable."  
Cotant, 17 Vet. App. at 131.  The normal clinical 
examinations in service, to include the February 1973 
separation examination, standing alone, do not rise to the 
level needed to meet the standards of clear and unmistakable 
evidence that the pre-existing pes planus did not permanently 
increase during service beyond the natural progression of the 
disease.  Thus, the Board cannot conclude that the record 
contains evidence meeting the "onerous" evidentiary standards 
of clear and unmistakable evidence.  In light of this 
conclusion, service connection for bilateral pes planus based 
on aggravation is warranted.  The benefit of the doubt rule 
has been applied where appropriate in reaching this decision.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

2.  Meniere's disease

According to the law, service connection is warranted if it 
is shown that a veteran has a disability resulting from an 
injury incurred or a disease contracted in active service or 
for aggravation of a pre-existing injury or disease in active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 
C.F.R. § 3.303 (2007).  Service connection may also be 
granted for any disease diagnosed after discharge when all of 
the evidence establishes that the disease was incurred in 
service.  See 38 C.F.R. § 3.303(d).  

"Generally, to prove service connection, a claimant must 
submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury."  
Pond v. West, 12 Vet. App. 341, 346 (1999).  Where the 
determinative issue involves a medical diagnosis, competent 
medical evidence is required.  This burden typically cannot 
be met by lay testimony because lay persons are not competent 
to offer medical opinions.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).

As just noted, the first element in a service connection 
claim is medical evidence (for most disabilities) of a 
current disability.  After reviewing the claims file and 
performing a physical examination, a VA examiner in March 
2007 stated that she was unable to diagnosis the veteran with 
Meniere's disease.  The VA examiner's rationale noted 
inconsistencies with the sidedness of the veteran's symptoms 
(i.e., hearing loss in the left ear and vestibular weakness 
in the right) ear as a reason for the lack of a Meniere's 
disease diagnosis.  The March 2007 VA examiner did diagnosis 
the veteran with vertigo with a mild right-sided vestibular 
weakness.  The record also contains private medical records 
from T.S.N., M.D., dated in October 2006 and 2007.  The 
private medical record dated in October 2006 noted a 
diagnosis of recurring bouts of dizziness consistent with 
Meniere's syndrome.  The October 2007 private medical record 
diagnosed the veteran with Meniere's syndrome, left-sided 
with an abnormal electrocochleogram.  Based on the foregoing, 
the Board finds that the competent medical evidence is in 
equipoise as to a current diagnosis of Meniere's syndrome of 
the left ear.  Resolving doubt in favor of the veteran, the 
Board finds that the first element of a service connection 
claim, that of a current disability, has been met regarding 
Meniere's disease of the left ear.  However, in light of the 
March 2007 VA examination report and private medical records, 
the Board finds that the veteran does not have a current 
diagnosis of Meniere's disease of the right ear.

The Board notes that clinical demonstration of a current 
chronic disability is requisite for service connection and 
there can be no valid claim for service connection in the 
absence of proof of a present disability.  See Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).  Without evidence of 
a current Meniere's disease of the right ear, the Board finds 
that the preponderance of the evidence is against the claim 
and service connection is not warranted for such.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Regarding in-service complaints or treatment for Meniere's 
disease, the Board notes that veteran's March 1953 enlistment 
and February 1957 discharge clinical examinations reveal that 
the veteran's ears were normal.  The veteran did note car, 
train, sea, or air sickness on a March 1953 report of medical 
history.  The physician's summary section of this report of 
medical history did not comment on this notation by the 
veteran.  The veteran's December 1957 enlistment examination 
also revealed the veteran's ears to be clinically normal.  A 
service treatment record, dated March 14, 1961, noted that 
the veteran developed periods of dizziness, had a full 
feeling in his face, and had cold hands and feet.  Physical 
examination of the ears, nose, and throat were normal.  The 
impression was "unknown" rule out anemia.  A service 
treatment record, dated March 8, 1965, reflects complaints of 
plugged ears.  Physical examination at that time revealed the 
veteran's tympanic membranes to be normal.  No diagnosis was 
given.  Although the veteran's February 1973 separation 
examination was normal, the veteran reported dizziness on a 
report of medical history also dated in February 1973.  The 
physician's summary section of the report of medical history 
noted that dizziness refers to episodes of vertigo two weeks 
prior, which lasted a few seconds.  It noted that there were 
no problems since and no complications or sequelae.  

The record reflects that the veteran's military occupational 
specialty (MOS) was an aircraft mechanic for numerous years.  
The Board notes in each case where a veteran is seeking 
service connection for any disability, due consideration 
shall be given to the places, types, and circumstances of 
such veteran's service as shown by such veteran's service 
record, the official history of each organization in which 
such veteran served, such veteran's medical records, and all 
pertinent medical and lay evidence.  38 U.S.C.A. § 1154(a) 
(West 2002).  With consideration of the veteran's MOS and 
38 U.S.C.A. § 1154 (a), the Board concedes that this veteran 
was exposed to acoustic trauma in service.

The Board notes that the record indicates that veteran's 
symptoms of dizziness and vertigo noted in service later 
developed into Meniere's disease of the left ear which was 
clinically diagnosed in 2007.  Dr. T.S.N. opined that it was 
as likely as not that the veteran's Meniere's symptoms were 
related to acoustic trauma, which was conceded above.  The 
Board acknowledges the negative nexus opinion provided by the 
VA examiner in March 2007.  However, this VA examiner noted 
that more diagnostic tests needed to be performed in order to 
diagnose Meniere's disease, which had not been done at that 
time.  Whereas, the October 2007 private medical record 
reflects that an electrocochleogram had been performed 
revealing the aforementioned diagnosis.  The Board thus finds 
that the nexus opinion of the March 2007 VA examiner 
regarding Meniere's disease to have no probative value.  The 
Board also acknowledges the negative opinion of a VA 
physician in a May 2007 report.  However, the Board finds 
this opinion to lack probative value because the report of 
this opinion did not indicate that the claims file was 
reviewed or that an examination of the veteran was performed.  
Therefore, with resolution of doubt in the veteran's favor, 
the Board finds that the evidence supports a grant of service 
connection for Meniere's disease of the left ear.  See 
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 
54-56 (1990).



3.  Arthritis of the feet

The veteran asserts that service connection is warranted for 
arthritis of the feet.  See VA Form 119, Report of Contact, 
dated in February 2006 (indicating that the veteran was 
specifically claiming arthritis of the feet).

According to the law, service connection is warranted if it 
is shown that a veteran has a disability resulting from an 
injury incurred or a disease contracted in active service or 
for aggravation of a pre-existing injury or disease in active 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
Service connection may also be granted for any disease 
diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  See 38 
C.F.R. § 3.303(d).  

Where a veteran served 90 days or more during a period of war 
or during peacetime service after December 31, 1946, and 
arthritis, as a chronic disease, becomes manifest to a degree 
of 10 percent or more within one year from date of 
termination of such service, such disease shall be presumed 
to have been incurred in or aggravated by service, even 
though there is no evidence of such disease during the period 
of service.  This presumption is rebuttable by affirmative 
evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309(a) (2007).

As noted above, the first question for consideration in 
evaluating a service connection claim is whether the 
competent evidence demonstrates a current disability.  The 
Board notes that post-service competent medical evidence of 
record does not demonstrate arthritis of the feet.  In this 
regard, no physician (or competent medical professional) has 
diagnosed the veteran with arthritis of the feet nor are 
there X-rays or other diagnostic studies of record indicting 
arthritis of the feet.

Considering the facts discussed above, an award of service 
connection is not justified here.  The Board finds support 
for this conclusion in a decision of the Court, which 
interpreted the requirement of current disability.  In 
Brammer, the Court noted that Congress specifically limited 
entitlement for service-connected disease or injury to cases 
where such incidents had resulted in a disability.  See also 
Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992) (noting 
that service connection may not be granted unless a current 
disability exists); Chelte v. Brown, 10 Vet. App. 268 (1997) 
(stating that a "current disability" means a disability shown 
by competent medical evidence to exist); compare Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

The Board has also considered whether presumptive service 
connection for chronic disease, including arthritis, is 
warranted in the instant case for claimed arthritis of the 
feet.  However, in order for the presumption to operate, such 
disease must become manifest to a degree of 10 percent or 
more within 1 year from the date of separation from service.  
See 38 C.F.R. § 3.307(a)(3).  The evidence of record does not 
establish any clinical manifestations of arthritis within the 
applicable time period.  See, e.g., VA X-rays of the feet, 
dated in December 1973 (revealing the veteran's feet to be 
within normal limits-within one year from discharge from 
service).  Indeed, as note above, the record does not reflect 
a current diagnosis of arthritis of the feet.  As such, the 
criteria for presumptive service connection on the basis of a 
chronic disease have not been satisfied. 

The Board acknowledges the veteran's statements that he 
currently has arthritis of the feet that is causally related 
to active service.  However, the Board notes that the veteran 
has not been shown to possess the requisite knowledge, 
training or skills needed to render a competent opinion as to 
medical causation.  As such, his lay opinion on this matter 
does not constitute competent medical evidence and lacks 
probative value.  Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1992).  Further, there is no current disability to 
relate to service.

In conclusion, the competent clinical evidence fails to 
establish a current disability of arthritis of the feet 
disability.  As the preponderance of the evidence is against 
the claim, the benefit of the doubt rule is not applicable.  
See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 
49, 54-56 (1990).




ORDER

New and material evidence has been received to reopen the 
claim of entitlement to service connection for pes planus, 
and the appeal as to this matter is granted.

Entitlement to service connection for bilateral pes planus is 
granted.

Entitlement to service connection for Meniere's disease, left 
ear, is granted.

Entitlement to service connection for Meniere's disease, 
right ear, is denied.

Entitlement to service connection for arthritis of the feet 
is denied.


REMAND

The veteran contends that service connection is warranted for 
a low back disability, to include arthritis and as secondary 
to bilateral pes planus.  

The record reflects a diagnosis of degenerative changes of 
the lumbosacral spine.  See June 2006 VA examination report; 
see also Letter from Dr. S.A.L., dated in January 2006 
(noting lumbar degenerative disc disease and degenerative 
changes).

Service connection may be granted for disability which is 
proximately due to, the result of, or aggravated by, a 
service-connected disease or injury.  38 C.F.R. § 3.310(a) 
(2007).  Any additional disability resulting from the 
aggravation of a non-service-connected condition is also 
compensable under 38 C.F.R. § 3.310(a), to the extent of such 
aggravation.  See Allen v. Brown, 7 Vet. App. 439 (1995)

In the decision above, the Board granted service connection 
for bilateral pes planus.  The RO has not yet adjudicated the 
claim of secondary service connection for a low back 
disability with consideration of now service-connected 
bilateral pes planus.  Such adjudication is warranted prior 
to appellate consideration of the issue by the Board.  The 
issue of entitlement to service connection for a back 
disability on a direct incurrence basis is "inextricably 
intertwined" with his claim for secondary service connection 
on the same.  See Harris v. Derwinski, 1 Vet. App. 180, 183 
(1991) (prohibiting the adjudication of claims that are 
inextricably intertwined based upon the recognition that 
claims related to each other should not be subject to 
piecemeal decision-making or appellate adjudication).  
Therefore, a decision on the direct service connection part 
of the claim is deferred pending the development requested 
below.  

The Board also notes that a letter from S.A.L., M.D., dated 
in January 2006, indicates that the veteran's lumbar 
degenerative disc disease "could have been aggravated by the 
[veteran's] flat foot deformity and his years in military 
service."  The Board notes that a medical opinion, such as 
this one by Dr. S.A.L. that is speculative, general, or 
inconclusive, cannot be used to support a claim.  Obert v. 
Brown, 5 Vet. App. 30, 33 (1993); see also Bloom v. West, 12 
Vet. App. 185, 187 (1999) (noting that if the examiner's 
opinion uses terms such as "could," without supporting 
clinical data or other rationale, the doctor's opinion is too 
speculative to provide the degree of certainty required for a 
medical opinion).  Further, Dr. S.A.L. did not indicate that 
the veteran's claims file was reviewed.  In sum, while there 
is an indication that a back disability may be associated 
with the veteran's service-connected disability, the Board 
notes that the record does not contain sufficient competent 
medical evidence to make a decision on the secondary service 
connection issue.  As such, the Board finds that additional 
clinical assessment and medical opinion is needed to 
adequately address the veteran's secondary service connection 
claim on a secondary basis to clarify his disability and any 
etiology thereof.  38 C.F.R. § 3.159(c)(4) (2007).

Upon additional review of the claims file, the Board finds 
that further development is required in order to fulfill VA's 
duty to notify obligations under the VCAA.  In this regard, 
the Board also notes that effective October 10, 2006, 38 
C.F.R. § 3.310 was amended.  The record does not reflect that 
the veteran has been notified of this regulation change.  
Based on the foregoing, the Board finds that further notice 
is necessary to correct these deficiencies.  



Accordingly, the case is REMANDED for the following action:

1.  Issue a VCAA notice letter which 
satisfies all VCAA notice obligations 
with regard to the issue on appeal of 
entitlement to service connection for a 
low back disability, to include 
arthritis, and as secondary to service-
connected disability, in accordance with 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002); 38 C.F.R. § 3.159; 
Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002); Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006); and any other 
applicable legal precedent.

Such notice should specifically apprise 
the appellant of the evidence and 
information necessary to substantiate his 
claims for direct and secondary service 
connection, and inform him of the 
division of responsibility between him 
and VA in producing or obtaining that 
evidence or information.  He should also 
be provided notice that a disability 
rating and an effective date will be 
assigned in the event of award of any 
benefit sought.  Inform the veteran of 
the regulation change to 38 C.F.R. 
§ 3.310 (effective Oct. 10, 2006).

2.  Arrange for the veteran to be 
examined by an appropriate VA physician 
to determine whether his low back 
disability was caused or chronically 
aggravated by any of his service-
connected disabilities, to include 
bilateral pes planus, or if it is 
directly related to his active service, 
or if arthritis of the spine manifested 
within 1 year of service.

Specifically, the examiner should opine 
as to whether the veteran's back 
disability is at least as likely as not 
(50 percent or greater):  (a) proximately 
due to, or (b) chronically aggravated by, 
any service-connected disability, to 
include bilateral pes planus.  The 
examiner is also requested to furnish an 
opinion concerning whether it is at least 
as likely as not (50 percent or greater) 
that the veteran's current back 
disability is related to his active 
military service or if arthritis of the 
back manifested in service or within one 
year of service separation.

The VA examiner is advised that the term 
"as likely as not" does not mean within 
the realm of possibility.  Rather, it 
means that the weight of medical evidence 
both for and against a conclusion is so 
evenly divided that it is medically sound 
to find in favor of causation as to find 
against causation.

The claims folder should be made 
available to, and reviewed by, the 
examiner in connection with the above 
examination.  The examiner must indicate 
in the examination report that the claims 
file was reviewed.  All necessary tests 
and studies should be accomplished and 
any complaints and clinical 
manifestations should be reported in 
detail.  The examiner must explain the 
rationale for all opinions given.

3.  Readjudicate the claim for service 
connection for a low back disability, to 
include arthritis and as secondary to 
service-connected disability.  If the 
benefit sought remains denied, the RO 
should issue a supplemental statement of 
the case (including consideration of 
38 C.F.R. § 3.310 (as in effect prior to 
and from Oct. 10, 2006) and afford the 
veteran and his representative an 
appropriate opportunity to respond.  
Thereafter, the case should be returned 
to the Board, as warranted.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).
Claims that are remanded by the Board for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B and 7112 (West 
Supp. 2007).





______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


